SHORES, Justice
(concurring specially):
Although I joined in the dissent on original deliverance because I did not think it proper to remand this case to the Alabama Public Service Commission as ordered by the majority, I now concur in affirming the order of the Commission which is now before us. It was entered after taking evidence as ordered by this court, neither party has filed any objection to it, and there is evidence to support it. I, therefore, agree that it is due to be affirmed.
HEFLIN, C. J., and BLOODWORTH and FAULKNER, JJ., concur.